UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-09497 Dividend Growth Trust (Exact name of registrant as specified in charter) 58 Riverwalk Boulevard, Building 2, Suite A, Ridgeland, SC 29936 (Address of principal executive offices) (Zip code) John C. Swhear HuntingtonAssetServices, Inc. 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7030 Date of fiscal year end: 9/30 Date of reporting period: 07/01/09 - 06/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Fund/Fund Family Name:RISING DIVIDEND GROWTH FUND/ DIVIDEND GROWTH TRUST Date of Fiscal Year End:9/30 Date of Reporting Period: July 1, 2009 – June 30, 2010 RISING DIVIDEND GROWTH FUND Security Name Ticker Security ID/CUSIP Meeting Date Description of Matter/Proposal Proposed by Management (M) or Shareholders (S) Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management Medtronics MDT 7/29/2009 Election of directors M Yes For For Medtronics MDT 7/29/2009 Appoint PricewaterCoopers LLP M Yes For For Medtronics MDT 7/29/2009 2005 Employees stock purchase plan M Yes For For Medtronics MDT 7/29/2009 Stock award and incentive plan to increase shares M Yes For For Magellan MMP 9/25/2009 Approval of agreement M Yes For For Magellan MMP 9/25/2009 Approval of fifth amended and restated M Yes For For Magellan MMP 9/25/2009 Adjournment of MMP special Meeting M Yes For For Wal-Mart Stores WMM 10/4/2009 Election of directors M Yes For For Wal-Mart Stores WMM 10/4/2009 Ratification of Ernst & Young LLP M Yes For For Wal-Mart Stores WMM 10/4/2009 Stock Incentive Plan 2010 M Yes For For Wal-Mart Stores WMM 10/4/2009 ASDA Limited Sharesave Plan M Yes For For Wal-Mart Stores WMM 10/4/2009 Gender identity non-discrimination policy S No Against For Wal-Mart Stores WMM 10/4/2009 Advisory vote on executive compensation S No Against For Wal-Mart Stores WMM 10/4/2009 Political contributions report S No Against For Wal-Mart Stores WMM 10/4/2009 Special shareholders meeting S No Against For Wal-Mart Stores WMM 10/4/2009 Poultry slaughter S No Against For Wal-Mart Stores WMM 10/4/2009 Lobbying priorities report S No Against For Paychex PAYX 10/13/2009 Election of directors M Yes For For Paychex PAYX 10/13/2009 Ratify selection of independent accounts M yes For For Proctor& Gamble P&G 10/13/2009 Elect directors M Yes For For Proctor& Gamble P&G 10/13/2009 Amend company codes and regulations M Yes For For Proctor& Gamble P&G 10/13/2009 Improve stock incentive plan M Yes For For Proctor& Gamble P&G 10/13/2009 Cumulative voting S No Against For Proctor& Gamble P&G 10/13/2009 Advisory vote on executive compensation S No Against For Cardinal Health CAH 14149Y108 11/4/2009 Elect directors M Yes for For Cardinal Health CAH 14149Y108 11/4/2009 Selection of Ernst & Young LLP M yes For For Cardinal Health CAH 14149Y108 11/4/2009 Re-approve incentive plan M yes For For Cardinal Health CAH 14149Y108 11/4/2009 Approval of shareholder proposals S no Against For Linear Technology lLLTC 11/4/2009 Election of directors M Yes For For Linear Technology lLLTC 11/4/2009 Employee stock purchase plan by 2,000,000 M Yes For For Linear Technology lLLTC 11/4/2009 Approve executive bonus plan M Yes For For Linear Technology lLLTC 11/4/2009 Appointment of Ernst & Young LLP M yes For For Archer Daniels ADM 11/5/2009 Election of directors M yes For For Archer Daniels ADM 11/5/2009 Adopt compensation plan M Yes For For Archer Daniels ADM 11/5/2009 Appointment of Ernst & young LLP M Yes For For Archer Daniels ADM 11/5/2009 Global human rights standards S No against For Automatic Data Processing ADP 11/10/2009 Election of directors M Yes For For Automatic Data Processing ADP 11/10/2009 Appointment of Deloitte & Touche LLP M yes for For Walgreen Co. WAG 1/13/2010 Election of directors M Yes For For Walgreen Co. WAG 1/13/2010 Appointment of Deloitte & Touche LLP M Yes For For Walgreen Co. WAG 1/13/2010 Executive stock option plan M Yes For For Walgreen Co. WAG 1/13/2010 Change voting to majority vote S No Against For Walgreen Co. WAG 1/13/2010 Stock option grants should be performance based S No Against For Walgreen Co. WAG 1/13/2010 Written report on charitable donations S no Against For Meridian Bioscience VIVO 1/21/2010 Election of directors M Yes For For Meridian Bioscience VIVO 1/21/2010 Ratify Grant Thornton LLP M Yes for For Becton, Dickinson 2/10/2010 Election of directors M Yes For For Becton, Dickinson 2/10/2010 Ratification of accounting firm M Yes For For Becton, Dickinson 2/10/2010 By-lay amendment regarding special shareholder meetings M Yes For For Becton, Dickinson 2/10/2010 2004 employee and director compensation plan M Yes For For Becton, Dickinson 2/10/2010 Material term of performance M Yes For For Becton, Dickinson 2/10/2010 Majority voting S no Against For Becton, Dickinson 2/10/2010 Cumulative voting S no Against For Magellan Midstream Partners L.P MMP 2/22/2010 Election of directors M yes For For Nestle NSRGY 4/1/2010 Annual report M yes For For Nestle NSRGY 4/1/2010 Release of the members of the board M yes For For Nestle NSRGY 4/1/2010 Appropriation of profits from nestle for the financial year M yes For For Nestle NSRGY 4/1/2010 Re elections M yes For For Nestle NSRGY 4/1/2010 Capital reduction M yes For For Nestle NSRGY 4/1/2010 Other amendments M yes For For Nestle NSRGY 4/1/2010 Give a proxy to an independent representative M yes For For United Technologies Cooperation UTC 4/14/2010 Election of directors M Yes For For United Technologies Cooperation UTC 4/14/2010 Appointment of PricewaterhouseCoopers M Yes For For United Technologies Cooperation UTC 4/14/2010 Advisory vote on executive compensation S no Against For Johnson & Johnson JNJ 4/22/2010 Election of directors m yes for For Johnson & Johnson JNJ 4/22/2010 Ratification of PricewaterhouseCoopers M Yes For For Johnson & Johnson JNJ 4/22/2010 Advisory vote on Executive Compensation S No Against For Johnson & Johnson JNJ 4/22/2010 Special Shareholder Meeting S no Against For International Business Machines IBM 4/27/2010 Election of directors M Yes For For International Business Machines IBM 4/27/2010 Ratification of Public accounting firm M yes For For International Business Machines IBM 4/27/2010 Executive Compensation payout S no Against For International Business Machines IBM 4/27/2010 Cumulative voting S no Against For International Business Machines IBM 4/27/2010 New threshold for calling special meetings S no Against For International Business Machines IBM 4/27/2010 Advisory vote on executive compensation S no against For Linn Energy LINE 4/27/2010 Election of directors M Yes for For Linn Energy LINE 4/27/2010 Ratification of KPMG LLP for Fiscal year M yes For For Praxair PX 74005P104 4/27/2010 Election of directors M Yes for For Praxair PX 74005P104 4/27/2010 Ratify of the independent auditors m yes For for Badger Meter BMI 4/30/2010 Election of Directors M Yes For For Badger Meter BMI 4/30/2010 Ratification of Ernest & Young LLP M yes For For Teleflex TFX 4/30/2010 Election of Directors M Yes For For Teleflex TFX 4/30/2010 Ratification of PricewaterhouseCooper LLP M yes for For Aflac AFL 5/3/2010 Election of directors M yes For For Aflac AFL 5/3/2010 Advisory agreement M yes For For Aflac AFL 5/3/2010 KPMG LLP as accounting firm for the year M yes for For AptarGroup, Inc ATR 5/5/2010 Election of directors M yes For For AptarGroup, Inc ATR 5/5/2010 Appointment of PricewaterhouseCoopers LLP yes for For General Dynamics GD 5/5/2010 Election of directors M yes For For General Dynamics GD 5/5/2010 Selection of independent auditors M yes For For General Dynamics GD 5/5/2010 Regard to weapons in space S no against For Pepsico, Inc PEP 5/5/2010 Election of directors M yes For For Pepsico, Inc PEP 5/5/2010 Ratify independent accountants M yes For For Pepsico, Inc PEP 5/5/2010 Long term Incentive Plan M yes for For Pepsico, Inc PEP 5/5/2010 Charitable Contributions Report S no Against For Pepsico, Inc PEP 5/5/2010 Right to call special shareholders meeting S no Against For Pepsico, Inc PEP 5/5/2010 Public Policy report S no against For EcoLab ECL 5/6/2010 Election of directors M Yes For For EcoLab ECL 5/6/2010 Appointment of independent registered public accounting firm. M yes For For EcoLab ECL 5/6/2010 2010 stock plan M yes For For EcoLab ECL 5/6/2010 Eliminate classification of terms M yes For For EcoLab ECL 5/6/2010 Approval of compensation M yes For For EcoLab ECL 5/6/2010 Adopt policy on the Human Rights to water S no against For EcoLab ECL 5/6/2010 Request the Board to amend By-Laws S no Against For Illinois Tool ITW 5/7/2010 Election of Directors M yes For For Illinois Tool ITW 5/7/2010 Ratification of Delolitte & Touche M yes For For Illinois Tool ITW 5/7/2010 Stockholder proposal S no against For CenturyTel Inc. CTL 5/20/2010 Election of directors. M Yes for For CenturyTel Inc. CTL 5/20/2010 Ratify independent auditor M yes For For CenturyTel Inc. CTL 5/20/2010 Change name to CenturyLink Inc M yes For For CenturyTel Inc. CTL 5/20/2010 Approve 2010 plan M yes For For CenturyTel Inc. CTL 5/20/2010 Shareholder proposal regarding network management S no Against For CenturyTel Inc. CTL 5/20/2010 Regarding limitation S no Against For CenturyTel Inc. CTL 5/20/2010 Regarding executive stock retention S no Against For CenturyTel Inc. CTL 5/20/2010 Regarding executive compensation advisory votes S no against For McDonald’s MCD 5/20/2010 Election of directors M yes For For McDonald’s MCD 5/20/2010 Appointment of public accounting firm to serve independent auditors. M yes For For McDonald’s MCD 5/20/2010 Proposal related to shareholder vote on executive compensation S no Against For McDonald’s MCD 5/20/2010 Simple majority vote S no Against For McDonald’s MCD 5/20/2010 Controlled atmosphere stunning S no Against For McDonald’s MCD 5/20/2010 Useof cage free eggs S no Against For Teva Pharmaceuticals TEVA 6/29/2010 Approve Board of director’s recommendation M yes For For Teva Pharmaceuticals TEVA 6/29/2010 appoint Kesselman & Kesselman M yes For For Teva Pharmaceuticals TEVA 6/29/2010 elect five persons to Board approve plan M For For Teva Pharmaceuticals TEVA 6/29/2010 remuneration of Dr. Phillip Frost, Prof. Moshe Many, and Prof. Roger Kornberg M yes For For Teva Pharmaceuticals TEVA 6/29/2010 increase in share capital M yes for For Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend Growth Trust By:/s/Charles Troy Shaver, Jr. Charles Troy Shaver Jr., President and CEO Date: 8/16/10 NPX07/01/2009—06/30/2010
